Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
EDWARD GUY WALKER and                         ) 
MANUEL CONTRERAS,                                  )                      No. 08-06-00027-CV
)
                                    Appellants,                       )                              Appeal from
)
v.                                                                          )                   County Court at Law No. 6
)
PRESIDIUM, INC., HERTZ CORPORATION,)                    of El Paso County, Texas
HERTZ CLAIM MANAGEMENT                    )
COMPANY, and ALLSTATE INDEMNITY     )                            (TC# 2002-1262)
COMPANY,                                                        )
)
                                    Appellees.                        )

MEMORANDUM OPINION

            Pending before the Court is Appellants’ motion to dismiss the appeal on the ground that the
trial court’s judgment is not final.  We dismiss the appeal.
            Appellate courts generally have jurisdiction over final judgments and such interlocutory
orders as the legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012 (Vernon
1997) and § 51.014 (Vernon Supp. 2006); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso
1997, no writ).  It appears that the order granting Allstate Indemnity Company’s motion for summary
judgment is not a final judgment.  Accordingly, we grant Appellants’ motion and dismiss the appeal
for lack of jurisdiction.

August 31, 2006                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.